

Exhibit 10.27




























EXECUTIVE SAVINGS PLAN
OF
TYSON FOODS, INC.




(Amended and Restated as of January 1, 2013)







i





--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page


ARTICLE IDEFINITIONS    2
ARTICLE IIELIGIBILITY FOR PARTICIPATION    6
ARTICLE IIICREDITS TO ACCOUNTS    7
ARTICLE IVACCOUNTS AND EARNINGS CREDITED    9
ARTICLE VVESTING    10
ARTICLE VIUNFORESEEABLE EMERGENCY PAYMENTS    10
ARTICLE VIIDEATH BENEFITS    11
ARTICLE VIIIPAYMENT OF BENEFITS    12
ARTICLE IXADMINISTRATION OF THE PLAN    15
ARTICLE XAMENDMENT AND TERMINATION OF THE PLAN    17
ARTICLE XIADOPTION OF PLAN BY AFFILIATES    18
ARTICLE XIIMISCELLANEOUS PROVISIONS    18
APPENDIX AA-1


EXECUTIVE SAVINGS PLAN
OF
TYSON FOODS, INC.


This Plan, adopted effective April 1, 1991 by Tyson Foods, Inc., as last amended
and restated herein as of January 1, 2009, is an unfunded, non-qualified
deferred compensation plan designed to provide solely for a select group of
management and highly compensated employees of Tyson Foods, Inc. and its
affiliates an opportunity to provide for retirement income. All amounts credited
on the books of each Employer for the accounts of Members under this Plan at all
times shall remain as unfunded, general obligations of the Employer to its
participating employees, it being the intention that such obligations to Members
under the Plan be paid, when due, solely out of the general assets of the
Employer available at such time.


The Plan, as amended and restated herein, contemplates the adoption of the Plan
by IBP, inc. (now known as Tyson Fresh Meats, Inc.) and its affiliates that
maintain the Retirement Income Plan of IBP, inc., which was frozen effective as
of December 31, 2002.


Tyson Foods, Inc. now desires to amend and restate the Plan, effective as of
January 1, 2013, except as otherwise provided herein, to consolidate existing
amendments and reduce prospectively the percentage of Compensation (as defined
herein), exclusive of Annual Bonuses (as defined herein), that a participant may
elect to defer pursuant to any salary reduction agreement.


The Plan shall be administered in the manner set forth in the following Plan,
to-wit:


ARTICLE I
Definitions    


The following definitions shall be used in this Plan unless the context of the
Plan clearly indicates another meaning:


1.1    Account. “Account” means the bookkeeping accounts established and
maintained by the Employer, as adjusted for credits or charges, to reflect the
interest of a Member under the Plan and shall include the following:


(a)    Elective Deferral Account. Each “Elective Deferral Account” reflects
credits to a Member’s Account made on his or her behalf pursuant to Section 3.1
from and after 2005, as adjusted to reflect designated rates of return and other
credits or charges.


(b)    Employer Match Account. Each “Employer Match Account” reflects credits to
a Member’s Account made on his or her behalf pursuant to Section 3.2 from and
after, as adjusted to reflect designated rates of return and other credits or
charges.


(c)    Non-elective Contribution Account. Each “Non-elective Contribution
Account” reflects credits to a Member’s Account made on his or her behalf
pursuant to Section 3.3 from and after 2005, as adjusted to reflect designated
rates of return and other credits or charges.”


(d)    Pre-2005 Elective Deferral Account. Each “Pre-2005 Elective Deferral
Account” reflects credits to a Member’s Account made on his or her behalf
pursuant to Section 3.1 prior to 2005, as adjusted to reflect designated rates
of return and other credits or charges.


(e)    Pre-2005 Employer Match Account. Each “Pre-2005 Employer Match Account”
reflects credits to a Member’s Account made on his or her behalf pursuant to
Section 3.2 prior to 2005, as adjusted to reflect designated rates of return and
other credits or charges.


(f)    Pre-2005 Non-elective Contribution Account. Each “Pre-2005 Non-elective
Contribution Account” reflects credits to a Member’s Account made on his or her
behalf pursuant to Section 3.3 prior to 2005, as adjusted to reflect designated
rates of return and other credits or charges, including “rollover accounts”
formerly maintained under the Hudson Foods, Inc. Executive Salary Deferral Plan
and “Floor Accounts.”


The Elective Deferral Accounts, Employer Match Accounts and Non-elective
Contribution Accounts are collectively referred to herein as the “Post-2004
Accounts” and the Pre-2005 Elective Deferral Accounts, Pre-2005 Employer Match
Accounts and Pre-2005 Non-elective Contribution Accounts are collectively
referred to herein as the “Pre-2005 Accounts.”


1.2    Annual Bonus. “Annual Bonus” means an amount paid to a Member as bonus or
performance incentive compensation as a component of his or her Compensation,
but which is specifically classified as an annual bonus or performance incentive
payment by the Employer relating to services performed during one or more
performance periods of at least twelve (12) months’ duration.


1.3    Beneficiary. “Beneficiary” means such person or persons or legal entity
as may be designated by a Member to receive benefits hereunder after his or her
death, or, if none is so designated, the person or entity hereinafter provided
in Section 2.5.


1.4    Bonus. “Bonus” means Annual Bonuses and other regularly scheduled
payments as may be classified by the Employer as bonuses or performance
incentive payments from time to time.


1.5    Code. “Code” means the Internal Revenue Code of 1986, as now in effect or
as amended from time to time. A reference to a specific provision of the Code
shall include such provision and any applicable regulation pertaining thereto.


1.6    Committee. “Committee” means a committee consisting of not less than
three members who may be officers and/or directors of Tyson Foods, Inc.
appointed by the Board of Directors of Tyson Foods, Inc. to carry out the
purposes of the Plan.


1.7    Compensation. “Compensation” means wages, including Bonuses, within the
meaning of Code Section 3401(a) (for purposes of income tax withholding at the
source) and all other payments of compensation to an Employee by an Employer (in
the course of the entity’s trade or business) during a Plan Year for which the
Employer is required to furnish the Employee a written statement as required to
be reported under Code Sections 6041(d), 6051(a)(3) and 6052 (but without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed). Compensation shall
include Elective Deferrals and any amount which would have been paid during a
Plan Year, but was contributed by an Employer on behalf of an Employee pursuant
to a salary reduction agreement which is not includable in the gross income of
the Employee under Section 125, 132(f)(4), 402(g)(3) or 457 of the Code.
Compensation shall not include the following:


(a)    reimbursements or other expense allowances, cash and noncash fringe
benefits, moving expense allowances, any distributions from a plan of deferred
compensation or Employer contributions or credits to a plan of deferred
compensation which are not includable in the Employee’s gross income for a
taxable year in which contributed or credited (other than Elective Deferrals),
welfare benefits, and amounts realized from the exercise of non-qualified stock
options or when restricted stock (or property) held by an employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture;


(b)    other amounts which received special tax benefits; and


(c)    special non-recurring forms of remuneration.


1.8    Elective Deferrals. “Elective Deferrals” means reductions pursuant to a
Member’s Salary Reduction Agreement, in the whole percentages (permitted below
in Section 3.1) of the Member’s Compensation, which amounts are credited by the
Employer to the Member’s Elective Deferral Account under the Plan, as provided
below.


1.9    Eligible Employee. “Eligible Employee” shall mean an Employee who the
Employer reasonably projects, based on his or her regular rate of pay, will have
Compensation for the determination year that equals or exceeds $110,000 (as
adjusted under Section 414(q)(1) of the Code) or who is otherwise determined to
be a “Highly Compensated Employee,” within the meaning of Section 414(q) of the
Code.


1.10    Employee. “Employee” means any person who is designated on the records
of the Employer as being employed by the Employer for purposes of the Federal
Insurance Contributions Act.


1.11    Employer. “Employer” means Tyson Foods, Inc., or any corporation into
which it may be merged or consolidated, or any affiliate that may adopt the Plan
with approval of the Board of Directors of Tyson Foods, Inc.


1.12    Employer Match. “Employer Match” shall mean the credit, if any, made to
the Member’s Employer Match Account by the Employer pursuant to Section 3.2
below.


1.13    Enrollment Period. “Enrollment Period” means, with respect to deferrals
of Compensation generally, each election period designated by the Committee with
respect to the Plan Year during which new Members may establish, and current
Members may amend, their rates of Elective Deferrals under their Salary
Reduction Agreements which ends prior to the first day of each Plan Year;
provided, however, to the extent the Committee may permit:
(a)    with respect to a deferral of Annual Bonus, the election period
established by the Committee which ends prior to the earlier of the first day of
each Plan Year or the first day of the applicable performance period; provided,
however, if the Annual Bonus qualifies as performance-based compensation within
the meaning of Treasury Regulations Section 1.409A-1(e) and satisfies the
criteria under Treasury Regulations Section 1.409A-2(a)(8), the election period
may end as late as six (6) months prior to the end of the performance period;
and


(b)    in the case of a Member who is first eligible to defer Compensation as of
any date other than January 1, the 30-day period beginning as of the date the
Eligible Employee becomes eligible to be a Member.


1.14    Member. “Member” means any Eligible Employee who has been designated for
participation as provided in Article II below; provided, however, that any
Employee who ceases to be an Eligible Employee shall remain an inactive Member
until his or her benefits are paid pursuant to Article VII or VIII below.


1.15    Non-elective Contributions. “Non-elective Contributions” means an amount
credited to a Member’s Non-elective Contribution Account by the Employer.


1.16    Plan. “Plan” means the savings and profit sharing plan set forth in this
document and all subsequent amendments thereto which in the aggregate are
intended by the Employer to constitute a non-qualified savings and profit
sharing retirement plan. The name of the Plan shall be the “Executive Savings
Plan of Tyson Foods, Inc.”
 
1.17    Plan Year. “Plan Year” means, prior to April 1, 1996, each twelve-month
period commencing April 1, the period from April 1, 1996 to December 31, 1996
and, thereafter, the calendar year.


1.18    Salary Reduction Agreement. “Salary Reduction Agreement “ means an
agreement entered into between the Member and the Employer during the Enrollment
Period by which the Member agrees to accept a reduction in his or her
Compensation from the Employer equal to any whole percentage, per payroll
period, not to exceed the percentages permitted under Section 3.1(a) below. A
Salary Reduction Agreement shall be irrevocable by the Member except as
otherwise provided herein and shall apply to each payroll period during such
time in which the Member receives Compensation from the Employer while the
Salary Reduction Agreement is in effect.


1.19    Separation from Service. “Separation from Service” means the termination
of the service relationship between a Member and the Employer (and its
affiliates) if the termination constitutes a “separation from service” under
Code Section 409A. Notwithstanding the foregoing, the service relationship
between a Member and the Employer is considered to remain intact while the
Member is on military leave, sick leave or other bona fide leave of absence if
there is a reasonable expectation that the Member will return to perform
services for the Employer and the period of such leave does not exceed six
months, or if longer, so long as the individual retains a right to return to
service with the Employer under applicable law or contract. Whether the Member
has terminated the Member’s service relationship with the Employer will be
determined by the Employer based on whether it is reasonably anticipated by the
Employer and the Member that the Member will permanently cease providing
services to the Employer (and its affiliates) or that the services to be
performed by the Member will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services performed by the Member over
the immediately preceding 36-month period or such shorter period during which
the Member was performing services for the Employer (and its affiliates). If a
leave of absence occurs during such 36-month or shorter period which is not
considered a Separation from Service, unpaid leaves of absence shall be
disregarded and the level of services provided during any paid leave of absence
shall be presumed to be the level of services required to receive the
compensation paid with respect to such leave of absence.


1.20    Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
hardship to the Member resulting from an illness or accident of the Member, the
Member’s spouse, or a dependent (as defined in Code Section 152 without regard
to Subsections 152(b)(1), (b)(2) and (d)(1)(B) thereof) of the Member, loss of
the Member’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member; provided further that such hardship can not be relieved through
reimbursement or compensation from insurance or otherwise; by liquidation of
assets (to the extent liquidation would not itself cause severe financial
hardship) or by cessation of deferrals under the Plan.


1.21    Valuation Date. “Valuation Date” under the Plan shall mean the last
business day of each calendar month, unless otherwise designated by the
Committee, and any other day as may be designated by the Committee from time to
time.
ARTICLE II
Eligibility for Participation


2.1    Requirements for Participation. Any Eligible Employee who has been
designated for Plan membership by the Committee may participate in the Plan
commencing as of the Enrollment Period coinciding with or next following the
date on which his or her Plan membership is approved by the Committee and
processed administratively.


2.2    Cessation of Active Participation. A Member shall cease to be eligible
for active participation in the Plan as of any date communicated to the Member
by the Committee. A Member who ceases to be eligible for active participation
will no longer be eligible to make further Elective Deferrals under the Plan
pursuant to Section 3.1, if otherwise eligible to do so, and will no longer be
eligible to receive Non-elective Contributions under Section 3.3, but shall
continue to be subject to all other terms of the Plan so long as his or her
Account has not been fully distributed. Any deferral election then in effect as
of the date the Member ceases to be eligible for active participation will be
cancelled by action of the Committee as soon as administratively practical,
subject to any restrictions on the implementation of the cancellation under Code
Section 409A.


2.3    Suspension. Subject to the provisions of Code Section 409A, in the event
a Member participates in a plan of an Employer or affiliate intended to qualify
under Code Section 401(a) and containing a tax-qualified cash or deferred
arrangement qualified under Code Section 401(k), the Member shall be suspended
from continued participation under this Plan to the extent required by such
other plan as a result of a hardship withdrawal made by such Member under such
other plan.


2.4    Participation Following Non-Eligibility. Each Member whose service is
terminated and who subsequently is re-employed by the Employer or who otherwise
becomes ineligible for active participation in the Plan may be treated under the
Plan upon a return to membership as a new Member pursuant to Section 1.13(b) but
only if the Member has not been eligible to participate in the Plan (other than
with respect to the receipt of earnings credits under Article III) for a period
of at least twenty-four (24) months.


2.5    Designation of Beneficiary. Each Eligible Employee on becoming a Member
shall:


(a)    agree to be bound by the terms and conditions of this Plan; and


(b)    designate in writing one or more Beneficiaries to receive his or her
benefits in the event of his or her death. If no such designation be made, or if
such Beneficiary be deceased without a successor Beneficiary being designated in
writing, then the death benefits shall be paid in a lump sum to the surviving
spouse of said Member, if any, otherwise to the Member’s estate. Should a
Beneficiary of a deceased Member die after he or she has started receiving
payment under the Plan and if there is no living successor Beneficiary named by
the deceased Member, then the remaining benefits shall be paid in accordance
with the designation of the Beneficiary. If no such designation is in effect,
then the remaining death benefits shall be paid in a lump sum to the surviving
spouse of said Beneficiary, if any, otherwise to the estate of the Beneficiary
receiving payment at the time of his or her death. Each Member shall be entitled
to change his or her designated Beneficiaries from time to time by filing with
the Committee a new designation of Beneficiary form, and each change so made
shall revoke all prior designations by the Member.
ARTICLE III
Credits to Accounts


3.1    Members' Elective Deferrals.


(a)    Amount of Elective Deferrals. During any applicable Enrollment Period,
each Member may elect, pursuant to a Salary Reduction Agreement, to direct the
Employer to reduce his or her Compensation, and in lieu thereof, credit to the
Elective Deferral Account of such Member an amount equal to such reduction, with
such reduction amounts to be in integral percentages, determined as follows:


(i)    From one percent (1%) to sixty percent (60%) of his or her Compensation
(net of applicable withholdings), excluding Annual Bonuses, if any; and


(ii)    One percent (1%) to one hundred percent (100%) of the amount of any
Annual Bonus included in his or her Compensation (net of applicable
withholdings).


Members may elect to have Elective Deferrals applied either to Compensation
excluding Annual Bonuses, to Annual Bonuses, or both, subject to such rules as
may be promulgated from time to time by the Committee. The Committee may provide
in any form of Salary Reduction Agreement that a Member’s deferral election will
carry over from Plan Year to Plan Year and, in that case, a Member will complete
a new election only for a Plan Year for which he or she wishes to change his or
her deferral election.


(b)    Initial Authorization for Elective Deferrals. All Salary Reduction
Agreements shall be in writing or in such other form permitted by the Committee
and shall be submitted to the Employer or its designee during the applicable
Enrollment Period in accordance with the normal administrative procedures
established by the Committee. No Salary Reduction Agreement made pursuant to
Section 3.1(a)(i) above shall be given effect unless, at that time, the Member
has in effect an election for the maximum before-tax contribution permissible
pursuant to the terms of the tax-qualified cash or deferred arrangement then
maintained by the Employer or has actually made the maximum before-tax
contribution permissible pursuant to the terms of the tax-qualified cash or
deferred arrangement then maintained by the Employer.


(c)    Crediting Elective Deferrals. Elective Deferrals under the Plan shall be
credited by the Employer to the Member’s Elective Deferral Account no later than
as of the end of the month in which the deferral amounts were deducted from the
Member’s Compensation.


3.2    Employer Match.


(a)    Amount of Employer Match. The Employer shall credit to the Employer Match
Account of each Member who has elected to make an Elective Deferral pursuant to
Section 3.1 above an amount determined in accordance with the following formula:


(i)    an amount determined by applying the matching contribution provisions of
the Retirement Savings Plan of Tyson Foods, Inc. (but without regard to any of
the restrictive provisions applicable to that plan as a tax-qualified retirement
plan, including, without limitation, Sections 401(a)(17), 401(k), 401(m) and
402(g) of the Code) to the sum of the maximum aggregate elective deferrals that
could be made by the Member under the tax-qualified cash or deferred arrangement
of the Employer and the Elective Deferrals made under the Plan for the period,


(ii)    reduced by the maximum amount of matching contributions that could be
allocated under the tax-qualified cash or deferred arrangement of the Employer
on behalf of the Member for the same period.


(b)    Crediting the Employer Match. The Employer Match shall be credited by the
Employer to the Member's Employer Match Account no later than as of the end of
the month in which the corresponding credit to the Member's Elective Deferral
Account is made pursuant to Section 3.1(c) above.


3.3    Non-elective Contributions.


(a)    Amount of Non-elective Contributions. An Employer may, in its discretion,
make contributions to any Member’s Non-elective Contribution Account for one or
more Plan Years, as determined in the sole discretion of the Employer. The
amount of any contribution made on behalf of a Member pursuant to this Section
3.3 may be expressed as a percentage of the Member’s base salary rate as in
effect on the date the amount is credited to the Member’s Non-elective
Contribution Account in accordance with Section 4.1 below or in any other manner
determined by the Employer. The amount of any contributions made pursuant to
this Section 3.3 for any Plan Year may vary among Members and may be contributed
on behalf of one or more Members and not others.


(b)    Crediting Non-elective Contributions Non-elective Contributions shall be
credited by the Employer to a Member’s Non-elective Contribution Account as of a
date determined by the Committee in its sole discretion.


3.4    Timing of Elections. No election to defer a portion of a Member’s
Compensation shall be made outside of an applicable Enrollment Period. In
particular, no election to defer a portion of a Member’s Compensation (exclusive
of any Annual Bonus) may be made later than the last day of the calendar year
immediately preceding the Plan Year in which the Compensation will be earned.
Notwithstanding the above, in the case of the first Plan Year in which an
Eligible Employee becomes a Member, the Committee may, at its discretion, allow
the Member to make an election to defer a portion of the Member’s Compensation
that will be payable to him or her for that Plan Year (but only with respect to
Compensation paid for services performed after the date of the election) within
thirty (30) days after the date the Eligible Employee becomes a Member. Except
in the case of the first Plan Year in which an Eligible Employee becomes a
Member, no election to defer the portion of a Member’s Annual Bonus may be made
later than six months prior to the last day of the performance period for which
the Annual Bonus is payable and only then if the Member has provided services
continuously to the Employer or an affiliate from the later of the beginning of
the performance period or the date the corresponding performance criteria have
been established and, provided further, that the amount of the Member’s Annual
Bonus has not become readily ascertainable as of the date the election is made.


3.5    Irrevocability of Elections. All elections to defer Compensation under
this Article 3 shall become irrevocable as of the last day of the applicable
Enrollment Period and may only be made pursuant to an agreement between the
Member and the Employer which shall be in such form and subject to such rules
and limitations as the Committee may prescribe and shall specify the amount of
the Compensation of the Member that the Member desires to defer.


3.6    Effect on Other Plans. The amount of contributions made on behalf of a
Member under this Article 3 shall not be deemed to be earnings or compensation
for the purpose of calculating the amount of a Member’s benefits or
contributions under a retirement or deferral plan of an Employer or the basis or
amount for any other benefit plan provided by an Employer, except to the extent
provided in any such plan. No amount distributed under this Plan shall be deemed
to be earnings or a part of the Member’s total compensation when determining a
Member’s benefit under any benefit plan established by an Employer, unless
otherwise provided in such plan.
ARTICLE IV
Accounts and Earnings Credited


4.1    Accounts of Members. The Employer shall establish and maintain for each
Member the subaccounts described in Section 1.1, in addition to such other
subaccounts as otherwise necessary to reflect the terms of the Plan in effect
prior to January 1, 1997. Each Account and subaccount shall be credited as
required in Article III above and Section 4.4 below.


4.2    Hypothetical Investment of Accounts. Until such time as the Committee
directs otherwise, each Member may direct the Committee to hypothetically invest
his or her Account among one or more investment options designated by the
Committee as the Member shall select by providing written notice to the
Committee according to the procedures established by the Plan Administrator for
that purpose.


(a)    All investment directions, or changes in investment directions, of the
Member’s Account shall be made in accordance with the procedures established by
the Committee.


(b)    An investment direction, once given, shall be deemed to be a continuing
direction until changed as otherwise provided herein. If no direction is
effective for the date a deferral or contribution is to be made, all deferrals
or contributions which are to be made for such date shall be treated as invested
in such investment option as the Committee may determine.


4.3    Member Directions to Transfer Between Individual Funds. A Member may
elect, according to the procedures established by the Committee, to transfer the
hypothetical investment of his or her Account among various investment options
designated by the Committee. An election under this Section 4.3 shall be
effective as of the date that such directions are processed by the Committee in
accordance with the procedures established for such purpose.


4.4    Earnings. The Member’s Account shall be credited or charged with the rate
of return which would have been earned had the Member’s Account, or applicable
portion thereof, been invested pursuant to the Member’s hypothetical investment
elections among the designated investment options in accordance with procedures
established by the Committee.


4.5    Miscellaneous. A Member’s Account shall cease to be credited with
hypothetical investment returns as of the Valuation Date that the Account, or
applicable portion thereof, is processed for distribution. A Member’s Account
may be credited with such rate or rates of return in accordance with the most
recent investment election properly and timely submitted by the Member to the
Committee or its designee in accordance with such rules and procedures
designated by the Committee.
ARTICLE V
Vesting


All Account and subaccount balances shall be fully vested at all times;
provided, however, that Non-elective Contribution Accounts and Pre-2005
Non-elective Contribution Accounts, and any subaccounts thereof, of any
particular Member or categories of Members may be subject to such vesting
schedule(s) as the Committee may determine from time to time and communicate to
such Member(s).
ARTICLE VI
Unforeseeable Emergency Payments


6.1    Unforeseeable Emergency Payments. Prior to the time that payments
otherwise become due in accordance with the provisions of the Plan, the
Committee may pay all or a portion of a Member’s Post-2004 Accounts (reduced by
negative rates of return experienced); provided, however, that any such
distribution shall be made only if it is demonstrated that an Unforeseeable
Emergency exists and only to the extent necessary to relieve the financial
hardship presented by the Unforeseeable Emergency. For the purposes of this
Article 6, the Committee shall have the sole and absolute discretion, which
shall be exercised in a nondiscriminatory and uniform manner, to determine if an
Unforeseeable Emergency exists with respect to a Member.


6.2    Applicable Procedures. Unforeseeable Emergency payments shall be made to
a Member only in accordance with such rules, policies, procedures, restrictions,
and conditions as the Committee may from time to time adopt. Any distribution
under this Article 6 must be limited to the amount reasonably necessary to
satisfy the emergency need (including federal, state and local taxes and
penalties that are reasonably anticipated to result from the distribution). Any
determination of the acceptance or denial of a request for an Unforeseeable
Emergency payment shall be made by the Committee as soon as practicable after
the Member’s request is approved in accordance with rules applied in a uniform
and nondiscriminatory manner. A payment under this Article 6 shall be made in a
lump sum in cash to the Member and shall be charged against the Member’s
Post-2004 Accounts as of the Valuation Date coinciding with or immediately
following the date of the payment.
ARTICLE VII
Death Benefits


7.1    Death Prior to Commencement of Payment. If a Member dies before
distributions have commenced, the Member’s Beneficiary shall be entitled to
receive the full value of the Member’s Post-2004 Accounts. The Member’s
Beneficiary shall be paid by default in annual installments over five (5) years
with the first installment to be paid in the first January following the
calendar year of death; provided, however, if the value of the Member’s
aggregate Post-2004 Accounts (and all similar plans (within the meaning of
Treasury Regulations Section 1.409A-1(c)(2)) and the resulting distribution is
less than the then applicable dollar limit under Section 402(g)(1)(B) of the
Code, the Member’s Beneficiary will be paid in a lump sum in the January
following the calendar year of death.


7.2    Death After Commencement of Payment. If a Member dies after distributions
have commenced, but prior to the complete payment of the Member’s Post-2004
Accounts, the Member’s Beneficiary shall be entitled to receive the entire
unpaid vested portion of the Member’s Post-2004 Accounts according to the
Member’s distribution in effect at the time of death.


7.3    Payment to Successor Beneficiary. If, subsequent to the death of a
Member, the Member’s Beneficiary dies while entitled to receive benefits under
the Plan, the successor Beneficiary, if any, shall be entitled to receive
benefits under the Plan. However, if no such successor Beneficiary is alive, the
Member’s benefits under the Plan shall be paid in accordance with the
designation of the Beneficiary. If no such designation is in effect, then the
remaining death benefits shall be paid to the Beneficiary’s spouse, if any, and
if the Beneficiary is not survived by a spouse, by the personal representative
of the deceased Beneficiary’s estate.


ARTICLE VIII
Payment of Benefits


8.1    Distribution Events.


(a)    Employee Deferral Accounts and Employer Match Accounts. During the
applicable Enrollment Period in which a Member may elect to make Elective
Deferrals for any Plan Year pursuant to Section 3.1(a), including the Member’s
initial deferral election and initial deferral elections for subsequent Plan
Years, the Member may elect the manner in which amounts in his or her Employee
Deferral Account and Employer Match Account attributable to each such Plan Year
shall be paid. For each Plan Year for which a Member makes an initial deferral
election pursuant to Section 3.1(a), a Member may elect to be paid from his or
her Elective Deferral Account and Employer Match Account at the time and in one
of the following forms designated below:


(i)    in a lump sum in January of a specified calendar year (which is at least
two (2) years following the Plan Year for which the election is made);


(ii)    in annual installments (not to exceed fifteen (15) years) commencing in
January of a specified calendar year (which is at least two (2) years following
the Plan Year for which the election is made);


(iii)    in a lump sum in January of the calendar year following the calendar
year in which the Member’s Separation from Service occurs;


(iv)    in annual installments (not to exceed fifteen (15) years) commencing in
January of the calendar year following the calendar year in which the Member’s
Separation from Service occurs;


(v)    the earlier of (i) or (iii) above;


(vi)    the earlier of (ii) or (iv) above;


(vii)    the later of (i) or (iii) above; or


(viii)    the later of (ii) or (iv) above.


(b)    Non-elective Contribution Accounts. Non-elective Contributions shall be
paid in the same manner as are Elective Deferrals for the same Plan Year in
which both contribution types are credited to a Member’s Account.


(c)    Change in Time and Form of Payment Elections. A Member making an initial
deferral election pertaining to the timing and form of payment of amounts held
in his or her Post-2004 Accounts with respect to any Plan Year may elect to
change a payment commencement date previously selected for amounts deferred in
such Plan Year if (i) such redeferral election does not take effect until twelve
(12) months following the date on which the redeferral election is made; (ii)
the first payment with respect to which the redeferral is made is deferred for
at least five (5) years from the date the payment would otherwise have
commenced; and (iii) in the instance of a redeferral of a payment to be made at
a fixed time or pursuant to a fixed schedule, the redeferral election does not
occur less than twelve (12) months before the date of the first scheduled
payment. If the applicable conditions in the immediately preceding sentence are
not satisfied, the redeferral election will not be given effect. If the
redeferral election affects an election with alternative payment events or is
modified to provide for multiple payment events, each of the requirements in
clauses (i), (ii) and (iii) of the immediately preceding sentence must be
satisfied in order for the redeferral election to take effect.


(d)    General Payment Rules.


(i)    Cash or Cash Equivalent Payments. All payments under the Plan shall be in
cash or cash equivalents.


(ii)    Default Time and Form of Payment Rule. If a Member fails to make a
timely election pursuant to Section 8.1(a) for amounts so deferred with respect
to any Plan Year, payment of amounts attributable to that Plan Year will be made
in annual installments over five (5) years commencing in January of the later of
the calendar year in which the Member’s Separation from Service occurs or the
calendar year in which the Member attains age 62.


(iii)    Lump Sum Rule for Small Accounts. Notwithstanding anything to the
contrary in this Article 8 (other than Section 8.1(d)(v)), if the aggregate
value of the Member’s Post-2004 Accounts and all similar plans (within the
meaning of Treasury Regulations Section 1.409A-1(c)(2)) and the resulting
distribution is less than the then applicable dollar limit under Section
402(g)(1)(B) of the Code, the distribution of the Accounts shall be made in a
lump sum in January of the calendar year following the calendar year in which
the Member’s Separation from Service occurs.


(iv)    De Minimis Distributions. The Committee, in its discretion, may initiate
a distribution in a lump sum of a Member’s Post-2004 Accounts if the aggregate
amount credited thereto and the resulting distribution does not exceed, and has
not exceeded for the immediately preceding two (2)-year period, the then
applicable dollar limit under Section 402(g)(1)(B) of the Code and the
distribution effects a termination and liquidation of the entirety of the
Member’s interest in the Member’s Post-2004 Accounts and all similar plans
(within the meaning of Treasury Regulations Section 1.409A-1(c)(2)), provided
that the Committee’s action is documented in writing no later than the date such
distribution is made.


(v)    Delay in Payment to Certain Members. Notwithstanding anything to the
contrary in this Article 8, if a Member is a “specified employee” within the
meaning of Section 409A of the Code at the date of his or her Separation from
Service, any payments otherwise due from such Member’s Post-2004 Accounts during
the six-month period after the date of Separation from Service shall be deferred
and such deferred amounts will be paid during the seventh month following such
six-month anniversary.


(vi)    Installment Payments. For purposes of this Section 8.1, annual
installments means a series of amounts to be paid annually over a predetermined
period of years in substantially equal periodic payments, except to the extent
any increase in the amounts reflects reasonable earnings. Annual installments
shall be treated as a single payment of purposes of Section 409A of the Code.


(vii)    Pre-2005 Accounts. Pre-2005 Accounts shall be paid in accordance with
Appendix A.


8.2    Accelerated Payouts in the Event of 409A Violations. Notwithstanding any
other provision of the Plan to the contrary, the Committee shall cause each
Employer to make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Plan fail to meet the requirements of Code
Section 409A and the rules and regulations promulgated thereunder; provided,
however, that such payment(s) may not exceed the amount required to be included
in income as a result of such failure to comply the requirements of Code Section
409A and the rules and regulations promulgated thereunder and, to the extent
permissible therein, any taxes, penalties, interest and costs attributable
thereto.


8.3    Distributions During the Transition Period. Notwithstanding any other
provision of the Plan to the contrary, the Committee may allow a Member to elect
a form and time for the distribution of his or her Post-2004 Accounts different
from the foregoing provisions of this Article 8 provided that: (a) the election
is made on or before December 31, 2008; (b) the election satisfies the
limitations on the nature of any such election as set forth in Section 3.02 of
Revenue Procedure 2007-86, including the requirement that any such election
shall only apply to amounts not otherwise payable in 2008 and shall not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008; and (c)
any such Member’s election is irrevocably made in writing on or before December
31, 2008.


8.4    Deduction Limitation on Benefit Payments. Notwithstanding any other
provision of the Plan, if an Employer reasonably anticipates that the Employer’s
deduction with respect to any distribution from this Plan would be limited or
eliminated by application of Section 162(m) of the Code, then to the extent
deemed necessary by the Employer to ensure that the entire amount of any
distribution from this Plan is deductible, the Employer may delay payment of any
amount that would otherwise be distributed from this Plan. Any amounts for which
distribution is delayed pursuant to this Article shall continue to be credited
with additional amounts in accordance with Section 4.4. The delayed amounts (and
any amounts credited thereon) shall be distributed to the Member (or his or her
Beneficiary) at the earliest date the Employer reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Section 162(m) of the Code.
8.5    Benefits Payable to Minors and Incompetents.


(a)    Whenever any person entitled to payments under the Plan shall be a minor
or under other legal disability or in the sole judgment of the Employer
otherwise shall be unable to apply such payments to his or her own best interest
and advantage (as in the case of illness, whether mental or physical or where
the person not under legal disability is unable to preserve his or her estate
for his or her own best interest), the Employer may in the exercise of its
discretion direct all or any portion of such payments to be made in any one or
more of the following ways unless claim shall have been made therefor by an
existing and duly appointed guardian, tutor, conservator, committee or other
duly appointed legal representative, in which event payment shall be made to
such representative:


(i)    directly to such person unless such person shall be an infant or shall
have been legally adjudicated incompetent at the time of the payment;


(ii)    to the spouse, child, parent or other blood relative to be expended on
behalf of the person entitled or on behalf of those dependents as to whom the
person entitled has the duty of support; or


(iii)    to a recognized charity or governmental institution to be expended for
the benefit of a person entitled or for the benefit of those dependents as to
whom the person entitled has the duty of support.


(b)    The decision of the Employer will, in each case, be final and binding
upon all persons and the Employer shall not be obliged to see to the proper
application or expenditure of any payments so made. Any payment made pursuant to
the power herein conferred upon the Employer shall operate as a complete
discharge of the obligation of the Employer.
ARTICLE IX
Administration of the Plan


9.1    Administrative Committee. The Board of Directors may remove members from
or add members to the Committee at any time, within its discretion, and may fill
vacancies on the Committee. An individual member of the Committee may not
participate in any decision exclusively affecting his or her own participation
in the Plan. The Committee shall select one of its members as Chairman, and
shall hold meetings at such times and places as it may determine. Acts of a
majority of the Committee at which a quorum is present, or acts reduced to or
approved in writing by a majority of the members of the Committee, shall be
valid acts of the Committee. The Committee shall have the sole authority, in its
absolute discretion, to adopt, amend and rescind such rules and regulations as,
in its opinion, may be advisable in the administration of the Plan; and to
construe and interpret the Plan, the rules and regulations, and to make all
other determinations deemed necessary or advisable for the administration of the
Plan. All decisions, determinations, and interpretations of the Committee shall
be binding on all Members. The Committee may employ such legal counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received for any such consultant or agent. Expenses incurred
by the Board of Directors or the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Employer. No member or former member of
the Committee or of the Board of Directors shall be liable for any action or
determination made in good faith with respect to the Plan or any awards granted
hereunder.


9.2    Inalienability of Benefits. The right of any Member or Beneficiary to any
benefit or payment under the Plan shall not be subject to alienation or
assignment, and to the fullest extent permitted by law, shall not be subject to
attachment, execution, garnishment, sequestration or other legal or equitable
process. In the event a Member or Beneficiary who is receiving or is entitled to
receive benefits under the Plan attempts to assign, transfer or dispose of such
right, or if an attempt is made to subject said right to such process, such
assignment, transfer or disposition shall be null and void. Notwithstanding the
foregoing, all or a portion of a Member’s Post-2004 Account may be distributed
to the spouse or a former spouse of the Member pursuant to the terms of a
domestic relations order which creates or recognizes the existence of the
spouse’s or former spouse’s right to, or assigns to the spouse or former spouse
the right to, receive all or a portion of the Member’s Post-2004 Account.
Subject to such additional rules as the Committee may prescribe from time to
time, for purposes of this Section 9.2, the term “domestic relations order”
means any judgment, decree or order (including approval of a property settlement
agreement) which relates to the provision of alimony payments or marital
property rights to the spouse or a former spouse of a Member, is made pursuant
to a state domestic relations law (including a community property law) and does
not provide for any form of payment different from those forms of payment
permitted by the terms of the Plan; provided, however, that any such order may
provide for the payment (or, if otherwise permitted, the commencement of
payment) of the assigned portion of a Member’s Post-2004 Account immediately
following a final determination by the Committee that the order qualifies as a
domestic relations order within the meaning of this Section 9.2 and such
additional rules promulgated by the Committee pursuant to the provisions of this
Section 9.2.


9.3    Costs of the Plan. The costs of maintaining records and executing
transfers under the Plan shall be paid by Tyson Foods, Inc., unless the
Committee elects to apply such costs as a charge against Post-2004 Accounts.


9.4    Indemnification. Tyson Foods, Inc. shall indemnify and hold harmless any
officer, employee, agent, or representative who incurs damage or loss, including
the expense of defense thereof, in connection with the performance of the duties
specified herein, other than losses resulting from any such person's fraud or
willful misconduct.


9.5    Action by Tyson Foods, Inc. or Another Employer. Any action to be taken
by Tyson Foods, Inc. or another Employer shall be taken by resolution or written
direction duly adopted by its board of directors or appropriate governing body,
as the case may be; provided, however, that by such resolution or written
direction, the board of directors or appropriate governing body, as the case may
be, may delegate to any officer or other appropriate person of an Employer the
authority to take any such actions as may be specified in such resolution or
written direction.
ARTICLE X
Amendment and Termination of the Plan


10.1    Amendment and Termination. Tyson Foods, Inc. or any successor thereto
reserves the right by action of the Board of Directors or its delegatee at any
time to modify or amend or terminate the Plan. No such modifications or
amendments shall have the effect of retroactively changing or depriving Members
or Beneficiaries of benefits already accrued under the Plan; provided, however,
that Tyson Foods, Inc. (or its successor) shall have the right to amend the Plan
in any respect to comply with the provisions of Section 409A of the Code and any
guidance promulgated thereunder so as not to trigger any unintended tax
consequences prior to the distribution of benefits provided herein.
Notwithstanding anything contained in the Plan to the contrary, upon termination
of the Plan, each Member’s Post-2004 Accounts shall be paid in due course in
accordance with Articles VII and VIII, unless Tyson Foods, Inc. (or its
successor) elects to have all Post-2004 Accounts paid in a lump sum after the
Plan’s termination but only if Tyson Foods, Inc. (or its successor) determines
that such payment of Post-2004 Accounts will not constitute an impermissible
acceleration of payments under one of the exceptions provided in Treasury
Regulations Section 1.409A-3(j)(4)(ix), or any successor guidance. In such
event, payment shall be made at the earliest date permitted under such guidance
on account of the event. No Employer other than Tyson Foods, Inc. (or its
successor) shall have the right to so modify, amend or terminate the Plan.


10.2    Termination by Another Employer. Each Employer (other than Tyson Foods,
Inc.) shall have the right to terminate its participation in the Plan by
resolution of its board of directors or other appropriate governing body and
notice in writing to Tyson Foods, Inc. Any termination by another such Employer
shall not be a termination as to any other Employer. Any such termination shall
not trigger payment of any affected Member’s Account unless Tyson Foods, Inc.
(or its successor) affirmatively determines otherwise by action of its Board of
Directors and, in such event, any affect on payments shall be subject to the
limitations under Section 10.1.


10.3    Termination by Primary Sponsor. If the Plan is terminated by Tyson
Foods, Inc. (or its successor) it shall terminate as to all Employers.






--------------------------------------------------------------------------------



ARTICLE XI
Adoption of Plan by Affiliates


Any affiliate or other business entity related to Tyson Foods, Inc. by function
or operation, if the affiliate or business entity is authorized to do so by
written direction adopted by the Board of Directors of Tyson Foods, Inc. may
adopt the Plan by action of the board of directors or other appropriate
governing body of such affiliate or business entity. Any adoption shall be
evidenced by certified copies of the resolutions of the foregoing board of
directors or governing body indicating the adoption by the adopting affiliate or
business entity. The resolution shall state and define the effective date of the
adoption of the Plan by that Employer.


ARTICLE XII
Miscellaneous Provisions


12.1    No Contract of Employment Intended. The granting of any right to an
Employee, pursuant to this Plan, shall not constitute an agreement or
understanding, express or implied, on the part of Tyson Foods, Inc. or any
affiliate, to employ such employee for any specified period.


12.2    Claims Review Procedure.


(a)    Notice of Denial. If a Member or a Beneficiary is denied a claim for
benefits under the Plan, the Committee shall provide to the claimant written
notice of the denial within ninety (90) days after the Committee receives the
claim, unless special circumstances require an extension of time for processing
the claim. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. In no event shall the extension exceed a period of ninety
(90) days from the end of such initial period. Any extension notice shall
indicate the special circumstances requiring the extension of time, the date by
which the Committee expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.


(b)    Contents of Notice of Denial. If a Member or Beneficiary is denied a
claim for benefits under a Plan, the Committee shall provide to such claimant
written notice of the denial which shall set forth:


(i)    the specific reasons for the denial;


(ii)    specific references to the pertinent provisions of the Plan on which the
denial is based;


(iii)    a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

ii

--------------------------------------------------------------------------------





(iv)    an explanation of the Plan’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Sections 502(a) of ERISA following an
adverse benefit determination on review.


(c)    Right to Review. After receiving written notice of the denial of a claim,
a claimant or his or her representative shall be entitled to:


(i)    request a full and fair review of the denial of the claim by written
application to the Committee;


(ii)    request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;


(iii)    submit written comments, documents, records, and other information
relating to the denied claim to the Committee; and


(iv)    a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


(d)    Application for Review. If a claimant wishes a review of the decision
denying his or her claim to benefits under the Plan, he or she must submit the
written application to the Committee within sixty (60) days after receiving
written notice of the denial.


(e)    Hearing. Upon receiving such written application for review, the
Committee may schedule a hearing for purposes of reviewing the claimant’s claim,
which hearing shall take place not more than thirty (30) days from the date on
which the Committee received such written application for review.


(f)    Notice of Hearing. At least ten (10) days prior to the scheduled hearing,
the claimant and his or her representative designated in writing by him or her,
if any, shall receive written notice of the date, time, and place of such
scheduled hearing. The claimant or his or her representative, if any, may
request that the hearing be rescheduled, for his or her convenience, on another
reasonable date or at another reasonable time or place.


(g)    Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.


(h)    Decision on Review. No later than sixty (60) days following the receipt
of the written application for review, the Committee shall submit its decision
on the review in writing to the claimant involved and to his or her
representative, if any, unless the Committee determines that special
circumstances (such as the need to hold a hearing) require an

iii

--------------------------------------------------------------------------------



extension of time, to a day no later than one hundred twenty (120) days after
the date of receipt of the written application for review. If the Committee
determines that the extension of time is required, the Committee shall furnish
to the claimant written notice of the extension before the expiration of the
initial sixty (60) day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render its decision on review. In the case of a decision adverse to
the claimant, the Committee shall provide to the claimant written notice of the
denial which shall include:


(i)    the specific reasons for the decision;


(ii)    specific references to the pertinent provisions of the Plan on which the
decision is based;


(iii)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and


(iv)    a statement describing any available voluntary appeal procedures (if
any) and of the claimant’s right to obtain information about such procedures as
required by ERISA and a statement of the claimant’s right to bring an action
under Section 502(a) of ERISA following the denial of the claim upon review.


12.3    Governing Law. The construction, validity, and operation of this Plan
shall be governed by the laws of the State of Delaware, to the extent not
preempted by applicable federal law.


12.4    Rules of Construction. Throughout this Plan, the masculine includes the
feminine, and the singular and the plural, and vice versa, where applicable.


12.5    Payment provided under the Plan. All payments provided under the Plan
shall be paid from the general assets of the Employer and no separate fund shall
be established to secure payment. Notwithstanding the foregoing, the Employer
may establish a grantor trust to assist it and any affiliate in funding Plan
obligations, and any payment made to a Member or a Beneficiary from such trust
shall relieve the Employer and affiliate from any further obligations under the
Plan only to the extent of such payment.


12.6    Withholding.


(a)    From Non-Plan Sources. For each Plan Year in which a Member who is an
Employee has amounts credited to his or her Post-2004 Accounts under the Plan,
the Employer shall, to the extent applicable, withhold from that portion of the
Member’s Compensation that is not being deferred in a manner determined by the
Employer, the Member’s share, if any, of FICA and other employment taxes on such
deferred compensation that the Employer is required to withhold. If insufficient
cash wages are available or if the Member so desires, the Member may remit
payment in cash for the withholding amounts.

iv

--------------------------------------------------------------------------------





(b)    From Accounts. Notwithstanding any other provision in this Plan to the
contrary, payments under the Plan may be accelerated to pay, where applicable,
the FICA tax imposed under Sections 3101, 3121(a), and 3121(v)(2) of the Code
and any state, local, and foreign tax obligations (the “Tax Obligations”) that
may be imposed on amounts deferred pursuant to this Plan prior to the time such
amounts are paid or made available to the Member and to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of an accelerated payment of the Tax Obligations (the “Income Tax
Obligations”). Accelerated payments pursuant to this Section 12.6(b) shall not
exceed the amount of the Tax Obligations and Income Tax Obligations and shall be
made in the form of a payment directly to the applicable taxing authorities
pursuant to the withholding provisions of applicable law.


12.7    Agents. In the administration of the Plan, the Committee may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative).


12.8    Annual Statement. The Committee shall provide or otherwise make
available to each Member, within one hundred twenty (120) days after the end of
each Plan Year, a statement setting forth the benefits to be distributed under
the Plan.


12.9    Binding Effect. The Plan shall be binding upon the successors and
assigns of each Employer.


12.10    Severability. In case any provision of this Plan shall be invalid for
any reason, said invalidity shall not affect the remaining parts hereof, but, to
the extent practicable, this Plan shall be construed and enforced as if such
invalid provision had never been inserted herein.


12.11    Several, Not Joint, Obligations. The obligations of each Employer under
the Plan represent the obligations of that Employer and are not the obligations
of any other Employer.


12.12    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Section 401(a) of the Code and is unfunded and, with
respect to Members who are Employees, is maintained by one or more Employers
primarily for the purpose of providing deferred compensation for “a select group
of management or highly compensated employees” within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan shall be administered and
interpreted (i) in a manner consistent with that intent, and (ii) in accordance
with Section 409A of the Code and related Treasury guidance and regulations.
12.13    Unsecured General Creditor. Members and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An

v

--------------------------------------------------------------------------------



Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
12.14    Integrated Plan. This Plan constitutes the final and complete
expression of agreement among the parties hereto with respect to the subject
matter hereof.
[Signature on the following page.]

vi

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Tyson Foods, Inc. has caused this indenture to be executed
as of the date set forth below.


TYSON FOODS, INC.




By: /s/ Ken Kimbro    




Title: EVP & Chief HR Officer    


Date:12/31/12    









vii

--------------------------------------------------------------------------------



APPENDIX A


The distribution of Pre-2005 Accounts shall be administered solely in accordance
with the provisions of this Appendix A, as follows:


1.    Pre-2005 Accounts. Amounts credited to a Member’s Pre-2005 Accounts shall
be distributed to the Member or his or her Beneficiaries in such form and at
such times as set forth below:


(a)    Normal Distribution Rules. The following distribution rules apply to all
Members, other than to the extent provided in 1(b) below.


(i)    If the aggregate sum of a Member’s Pre-2005 Accounts total $50,000 or
less as of the first Valuation Date immediately following the Member’s
termination of service for any reason, the Pre-2005 Accounts shall be
distributed to the Member in cash in a lump sum as soon as practicable following
the termination of service.


(ii)    If the aggregate sum of a Member’s Pre-2005 Accounts total more than
$50,000 as of the first Valuation Date immediately following the Member’s
termination of service for any reason, the Pre-2005 Accounts will be paid as
follows:


(1)    unless the Member timely elects another form of payment pursuant to
Section 1(a)(ii)(2) below, the Member’s Pre-2005 Accounts shall be paid in
annual installments over ten (10) years, with the first installment to be paid
in January immediately following the later of the date the Member attains age 62
or terminates service; provided, however, if the Pre-2005 Accounts become
payable by reason of the Member’s death prior to age 62, the Member’s Pre-2005
Accounts shall be paid in annual installments over ten (10) years, with the
first installment to be paid in January following the calendar year in which the
Member would have attained age 62. If the Member’s death occurs on or after
attaining age 62 during a calendar year, the first installment shall be paid in
January of the immediately following calendar year if the death occurred on or
before May 31 and shall be paid in January of the second calendar year
immediately following the Member’s death if the Member died on or after June 1;
or


(2)    in lieu of the default payment method described in Section 1(a)(ii)(1)
above, a Member or Beneficiary who makes a timely election may elect one of the
following alternate methods of payment:


(a)    biannual installment payments extending over a period of not more than
fifteen (15) years, with the first installment commencing as of any January
within the fifteen (15)-year period that commences with the later of the
calendar year in which the Member attains age 62 or terminates service. Subject
to the foregoing,

A-viii

--------------------------------------------------------------------------------



the Member may designate the first installment date so long as all installment
payments are made within the fifteen (15)-year period described by the first
clause of this Section 1(a)(ii)(2)(a).


(b)    annual installment payments extending over a period of not more than
fifteen (15) years, with the first installment commencing as of any January
within the fifteen (15)-year period that commences with the later of the
calendar year in which the Member attains age 62 or terminates service. Subject
to the foregoing, the Member may designate the first installment date so long as
all installment payments are made within the fifteen (15)-year period described
by the first clause of this Section 1(a)(ii)(2)(b).


(c)    a lump sum payment of all or any portion of a Member’s Accounts, whether
or not the Member is then in the service of the Employer, with the remainder
payable under any provision of this Section 1, including this Section
1(a)(ii)(2)(c).


For purposes of this Section 1(a)(ii)(2), a Member will be deemed to have made a
timely election only if the Member delivers an election to the Committee by June
30 of the Plan Year prior to the Plan Year the first payment would otherwise be
made to the Member pursuant to Section 1(a)(ii)(1) and a Beneficiary will be
deemed to have made a timely election only if the Beneficiary delivers an
election to the Committee at least one year prior to the date the first payment
would otherwise be made to the Beneficiary pursuant to Section 1(a)(ii)(1). The
delivery of payment elections shall be subject to such additional rules and
procedures as the Committee may prescribe.


For purposes of this Section 1(a)(ii), the amount of any installment payment
shall be determined by multiplying the Pre-2005 Account balance determined as of
the date for processing the distribution by a fraction, the numerator of which
is one and the denominator of which is the number of remaining installment
payments to be made to the Member.


(iii)    A Member or Beneficiary, whether or not the Member is then in the
service of the Employer, may petition the Committee for the immediate payout of
all or a portion of the Member’s Pre-2005 Accounts in a lump sum, which petition
shall be granted or rejected at the sole discretion of the Committee. In ruling
upon any such petition, the Committee shall consider: (x) any circumstances of
financial hardship demonstrated by the Member or Beneficiary; (y) any benefit
that may be derived by the Employer by making the distribution (other than the
corresponding deduction that the Employer could claim by making the
distribution); or (z) any combination of such circumstances. The Committee shall
have the sole and absolute

A-ix

--------------------------------------------------------------------------------



discretion to grant or deny any such petition consistent with the guidelines set
forth herein.


(iv)    If, as of any Valuation Date, a Member's Pre-2005 Accounts total $5,000
or less and the Member has not had any Elective Deferrals credited to his or her
Account for at least a two (2)-year period, the Committee may elect to effect an
immediate distribution of the Member’s Pre-2005 Accounts in cash in a lump sum
as soon as practicable following such Valuation Date.


(b)    Certain Grandfathered Distribution Rules Effective Prior to January 1,
2004. Distribution of Pre-2005 Accounts in pay status as of January 1, 2003 or
that become payable at any time during the 2003 calendar year will continue
during the 2003 calendar year in accordance with the distribution rules in
effect under the provisions of the Plan in effect immediately prior to January
1, 2003 or, if the Member was previously a participant in the Retirement Income
Plan of IBP, inc., pursuant to the rules in effect under that plan immediately
prior to January 1, 2003 (the “Transitional Grandfathered Rules”).
Notwithstanding the foregoing, the Committee, in its sole discretion, may extend
the application of the Transitional Grandfathered Rules to the continued payment
of the Pre-2005 Accounts of any Member who is otherwise subject to the
provisions of this Section 1(b). In addition, if the aggregate sum of a Member’s
Pre-2005 Accounts total $50,000 or less as of the first Valuation Date
immediately following the Member’s termination of service for any reason, the
Pre-2005 Accounts shall be distributed to the Member in cash in a lump sum as
soon as practicable following the termination of service notwithstanding any
provisions of the Transitional Grandfathered Rules to the contrary.





A-x